Dismissed and Memorandum Opinion filed January 7, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-01032-CR

                  DEVANTE TURREN HESTER, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1362140

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to robbery. In accordance with the terms of a
plea agreement with the State, the trial court deferred adjudicating guilt, placed
appellant on community supervision for a period of four years, and assessed a fine
of $100. Subsequently, the State moved to adjudicate guilt. Appellant pled true to
the State’s allegations and executed a waiver of his right to appeal, in exchange for
the State’s recommendation that punishment be assessed at confinement for three
years in the Institutional Division of the Texas Department of Criminal Justice and
a fine of $100.      The trial court revoked appellant’s community supervision,
adjudicated appellant guilty, and, in accordance with the State’s recommendation,
assessed punishment at confinement for three years in the Institutional Division of
the Texas Department of Criminal Justice and a fine of $100. Appellant filed a pro
se notice of appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that the appellant waived the right of appeal. See Tex. R.
App. P. 25.2(a)(2). A valid waiver of appeal prevents a defendant from appealing
without the trial court’s consent. Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim.
App. 2003).

      When a defendant waives his right of appeal in exchange for consideration
from the State, his waiver is made knowingly, intelligently, and voluntarily, and he
may not appeal any matters unless the trial court first grants permission. See Ex
parte Broadway, 301 S.W.3d 694, 697–99 (Tex. Crim. App. 2009) (holding that
defendant may knowingly and intelligently waive appeal without sentencing
agreement when consideration is given by State for waiver); Blanco v. State, 18
S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The records shows that
appellant waived his right to appeal as partial consideration, along with
his plea of true, for the State’s recommendations on punishment. The record also
reflects that the trial court did not give its permission to appeal.

      Because appellant has no right of appeal, it must be dismissed. See Menefee
v. State, 287 S.W.3d 9, 12 n. 12 (Tex. Crim. App. 2009); Dears v. State, 154
S.W.3d 610, 613 (Tex. Crim. App. 2005). Accordingly, we dismiss the appeal.




                                            2
                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Wise.

Do Not Publish C Tex. R. App. P. 47.2(b)




                                         3